Citation Nr: 0403842	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from July 30, 1969, to 
December 17, 1969, when he was discharged from Naval service 
by reason of unsuitability.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2003 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran was not diagnosed with an acquired 
psychiatric disorder during his brief period of active 
service.

2.  There is no credible evidence linking a current acquired 
psychiatric disorder to the veteran's period of active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by service, and 
psychosis may not be presumed to have been incurred in 
service.   38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a November 2002 letter, the RO notified the veteran of the 
evidence which he should submit to substantiate his claim.  
As the veteran was notified prior to the adjudication of his 
claim of the evidence which he should submit to substantiate 
the claim and he was subsequently notified to report for an 
examination in an effort by VA to substantiate his claim, the 
Board finds that VA provided him with the notices required by 
the VCAA as interpreted by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records reveal that, in 
December 1969,  he was referred by his unit for a psychiatric 
evaluation because of an inability to progress satisfactorily 
in training.  His drill instructors described him as defiant, 
unmotivated, and unwilling to satisfactorily complete 
training.  The veteran indicated to the examining physician 
that he did not wish to continue in training because he was 
worried that he would have a heart attack during exercise.  
He stated that in school he failed third grade twice and quit 
school in 9th grade when he was 18 years of age.  He said 
that, after leaving school, he had a series of menial jobs 
and joined the Marine Corps because he "thought of doing 
something different."  On mental status examination, the 
veteran was very lethargic and dull-appearing and seemed to 
be in something of a daze.  There was no evidence of 
psychosis, neurosis, or organic brain disease, but he 
appeared quite depressed and was unable to give any coherent 
story as to why he was in the Marine Corps or why he had 
failed.  He admitted to being completely bewildered by life 
and it was evident that in his current condition he could be 
of use to no one.  The evaluating psychiatrist concluded that 
the veteran's longstanding failure to respond effectively to 
various social, emotional, and physical demands marked him as 
unlikely to adapt successfully to the service.  As noted 
above, the veteran was discharged by reason of unsuitability.  

At a VA psychiatric examination in December 1983, the veteran 
stated that he had had about 20 jobs since separation from 
service and the best one lasted 9 months.  He stated that he, 
his wife, and children were on welfare and that he had 
participated in a work incentive (WIN) program.  On mental 
status examination, his mood and affect were not remarkable.  
He was somewhere between disgruntled and angry at the WIN 
program.  He did not otherwise appear angry or suspicious.  
He did not appear depressed, but was worried and unhappy.  
His mental content did not reveal any evidence of a psychotic 
disorder.  He had a considerable tendency to see himself as a 
victim of outside forces and to feel rather pushed around.  
His intellectual capacity appeared to be a bit below average, 
probably dull normal.  His thinking was pretty concrete.  His 
fund of information was poor, and insight seemed pretty 
limited.  He had difficulty in working rapidly at jobs and 
some tendency toward temper flare-ups.  The diagnoses were 
adjustment disorder with mixed emotional features and 
possible passive-aggressive personality disorder.  The 
examiner commented that the veteran presented as a person 
with intellectual limitations who had never been successful 
in making a very good adjustment to life.  He did not do well 
in the Marines, had had difficulty in maintaining stable 
employment since then, and had not interacted well with 
employers or the welfare program.  He had possible 
maladaptive responses to stress, particularly characterized 
by passive-aggressive behavior.

A VA medical certificate in July 1984 noted that the veteran 
claimed to have a "nervous breakdown" a week and a half 
earlier.  The diagnosis was borderline personality.  

In May 1997, R. T., MD, a private psychiatrist, reported that 
the veteran was under his care for treatment of "manic 
depression" and that he was seen in the office once per 
month, unless otherwise needed.  [The Board notes that there 
is no documentation in the veteran's medical records that he 
has ever had an episode of mania and Dr. R. T.'s statement 
provided no information about any manic episode.]

In August 1997, the veteran underwent a VA psychiatric 
examination conducted by the same physician who had conducted 
the VA examination in December 1983.  The veteran indicated 
that, since then, he had worked had been employed in lawn 
work, remodeling, and house painting but he had injured his 
back and had not worked in 2 years.  He did not actually 
claim to have psychiatric problems.  He had been turned down 
for disability benefits by the Social Security Administration 
and making a try at VA.  He understood that his problems were 
not service connected.  On mental status examination, the 
veteran looked fairly disheveled but was cleanly dressed.  He 
was cooperative.  His associations were intact.  He stayed on 
topic.  His speech was neither speeded up or slowed down.  
His mood and affect were not particularly remarkable.  He had 
some worry about finances.  His recent and remote memory 
appeared to be intact.  After testing, the examiner thought 
that the veteran's intellectual ability was in the borderline 
range.  The examiner reported that no diagnosis on Axis I was 
established and that the diagnosis on Axis II was probable 
borderline intellectual functioning.

A VA primary care clinic note in October 1999 showed a 
primary diagnosis of hypertension and included a secondary 
diagnosis of bipolar disorder.  VA outpatient treatment notes 
dated from 1999 to 2002 do not document any episodes of 
mania.  During that period of time, the veteran was seen by a 
staff psychiatrist at a VA mental health clinic.  In April 
2000, the assessment on Axis I was major depressive disorder 
(MDD), chronic, recurrent, mild.  In August 2001, the veteran 
told the treating VA mental health clinic psychiatrist that 
he did not have any problems with depression, and the 
impression was MDD in remission.  In July 2002, the VA staff 
psychiatrist's assessment was MDD in remission.

In October 2002, C. C. W., MD, a psychiatrist in Chapel Hill, 
North Carolina, reported to the veteran's representative that 
he had reviewed the veteran's service medical records as 
requested.  Dr. C. C. W. stated that, "Apparently, the 
question is now raised as to whether the subsequent 
development of bipolar disorder can be linked to the 
difficulties he experienced in the service.  Based on the 
information I have available, it is at least possible that 
the poor function and depression noted in 1969 could be 
linked to a subsequently obvious bipolar condition."  
[Emphasis supplied.]

In March 2003, Dr. C. C. W. stated that he had not seen the 
veteran in his practice in North Carolina but may have seen 
him when he was a staff psychiatrist at the VA Medical Center 
in Lincoln, Nebraska.  [The Board notes that none of the 
veteran's post-service VA treatment records appears to have 
been signed by Dr. C. C. W.]

The RO arranged for the veteran to be scheduled for a VA 
psychiatric examination in February 2003.  The examiner was 
being asked to offer an opinion on the question of whether a 
current acquired psychiatric disorder was related to the 
veteran's period of active service.  However, the veteran 
failed to report for the scheduled examination, and he has 
not stated a reason why he failed to appear or requested that 
the examination be re-scheduled.  Applicable regulations 
provide that, when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  See 38 C.F.R. 
§ 3.655(a)(b) (2003).

Upon consideration of the evidence of record, the Board first 
notes that the veteran has been claiming entitlement to 
service connection for bipolar disorder, and that was the 
claim adjudicated by the RO.  The most recent diagnosis of 
bipolar disorder, described as "manic depression", was by a 
private psychiatrist in May 1997, almost 7 years ago.  It is 
thus questionable whether there is a current diagnosis of 
bipolar disorder.  The Board will construe the veteran's 
claim to be a claim of entitlement to service connection for 
an acquired psychiatric disorder, variously diagnosed.

The service department psychiatrist who evaluated the veteran 
in December 1969 did not  report a diagnosis of an acquired 
psychiatric disorder at that time, and a VA psychiatrist who 
evaluated the veteran in December 1983 and in August 1997 
reported that in August 1997 no diagnosis on Axis I was 
established.  As noted above, in May 1997, a private 
psychiatrist reported a diagnosis of manic depression, but he 
did not offer any opinion as to the likely time of onset of 
the disorder.  The only medical opinion concerning a 
relationship between a post-service acquired psychiatric 
disorder and the veteran's less-than-6 month period of 
service is the statement by Dr. C. C. W, who evidently has 
never seen the veteran, that "it is possible" that there 
"could be" such a link.  That statement by Dr. C. C. W. 
does not actually state an opinion on the medical issue of 
whether there is or is not a link between the veteran's 
currently diagnosed acquired psychiatric disorder and his 
active service and so his statement must be considered as 
"non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  The veteran failed to report for a VA examination 
which the RO requested in an attempt to substantiate the 
veteran's claim.  Such being the case, the Board finds that 
there is no credible evidence that the veteran has a current 
acquired psychiatric disorder which had its onset during his 
brief period of active service or is otherwise related to 
such service.  There is no medical evidence whatsoever that 
the veteran was psychotic in service, within one year of 
separation from service, or since.  The preponderance of the 
credible evidence is thus against the claim for service 
connection for bipolar disorder, and entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder, is not established.  See 38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



